Exhibit 10.1

ALTAIR ENGINEERING INC.

2017 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Altair Engineering
Inc. 2017 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Stock Option Agreement, including the Notice of Stock Option Grant (the
“Notice of Grant”), the Terms and Conditions of Stock Option Grant, attached
hereto as Exhibit A, and any corresponding Non-US Country-Specific Terms and
Conditions that may apply with respect to participants residing outside the
United States (collectively this “Agreement”).

NOTICE OF STOCK OPTION GRANT

 

Participant:        

This Agreement evidences (i) that Participant has been granted an Option (the
“Current Grant”) to purchase Common Stock of Altair Engineering Inc. (the
“Company”) and (ii) an agreement to automatically grant Participant an Option to
purchase Common Stock of the Company in the future, provided that the
Participant continues to be a Service Provider of the Company or any Subsidiary
of the Company through the date of grant (the “Deferred Grant,” and together
with the Current Grant, the “Options”), each as subject to the terms and
conditions of the Plan and this Agreement, as follows:

 

Grant Number:   

(a)   Current Grant

    

(b)   Deferred Grant

     Date of Grant:   

(a)   Current Grant

    

(b)   Deferred Grant

     Vesting Commencement Date:   

(a)   Current Grant

    

(b)   Deferred Grant

     Number of Options Granted:   

(a)   Current Grant

    

(b)   Deferred Grant

     Exercise Price per Share:   

(a)   Current Grant

   $

(b)   Deferred Grant

   The closing price per share of Common Stock on the Date of Grant (or, if the
Date of Grant is not a trading day, the closing price per share on the most
recent trading day prior to the Date of Grant) Total Exercise Price:   

(a)   Current Grant

   $



--------------------------------------------------------------------------------

(b)   Deferred Grant

   To be determined based on the Exercise Price per Share

Type of Option:

  

(a)   Current Grant

  

             Incentive Stock Option

  

             Nonstatutory Stock Option

(b)   Deferred Grant

  

             Incentive Stock Option

  

             Nonstatutory Stock Option

Term/Expiration Date:

  

(a)   Current Grant

    

(b)   Deferred Grant

    

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, the Current
Grant and Deferred Grant will each be exercisable, in whole or in part, in
accordance with the following schedule:

The Current Grant and Deferred Grant shall each vest with respect to fifty
percent (50%) of the shares of Class A common stock underlying the Option (the
shares underlying the Current Grant and Deferred Grant, collectively, the
“Shares”) on the two (2) year anniversary of the applicable Vesting Commencement
Date; and the balance shall vest on the three (3) year anniversary of the
applicable Vesting Commencement Date (such that the Current Grant and the
Deferred Grant shall each be fully vested on the third anniversary of the
applicable Vesting Commencement Date), subject to Participant continuing to be a
Service Provider through each such date.

Termination Period:

Each Option, to the extent vested on the date that Participant ceases to be a
Service Provider, will be exercisable for three (3) months after Participant
ceases to be a Service Provider, unless such termination is due to Participant’s
death or Disability, in which case each Option will be exercisable for twelve
(12) months after Participant ceases to be a Service Provider. Notwithstanding
the foregoing, in the event that Participant is terminated for Cause, the
Options shall immediately terminate on the date of such termination and shall
not be exercisable for any period following such date. In no event may the
Options be exercised after the Term/Expiration Date as provided above and may be
subject to earlier termination as provided in Section 16(c) of the Plan.

For purposes of the Options, Participant’s status as a Service Provider will be
considered terminated as of the date Participant is no longer actively providing
services to the Company or any Parent or Subsidiary of the Company (regardless
of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment or service agreement, if any),
and unless otherwise expressly provided in this Agreement or determined by the
Company, (i) Participant’s right to vest in the Options under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., Participant’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment or service agreement, if any); and (ii) the period
(if any) during which Participant may exercise the Options after such
termination of Participant as a Service Provider will commence on the date
Participant ceases to actively provide services and will not be extended by any
notice period mandated under employment laws in the jurisdiction where
Participant is employed or terms of Participant’s employment or service
agreement, if any; the Administrator shall have the sole discretion to determine
when Participant is no longer actively providing services for purposes of his or
her Options (including whether Participant



--------------------------------------------------------------------------------

may still be considered to be providing services while on a leave of absence).
For the avoidance of doubt, Participant shall have no right to any Deferred
Options in the event that Participant ceases to be a Service Provider for any
reason prior to the Date of Grant with respect to such Participant’s Deferred
Options.

Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Agreement. Participant further agrees to notify the Company upon any change
in the residence address indicated above.

Non-US Participants:

Notwithstanding any provisions in this Agreement, if Participant resides outside
the United States or relocates to a country other than the United States, the
grant of the Deferred Options shall be subject to compliance with all Applicable
Laws and the terms of the Deferred Options may be modified to the extent
necessary to comply with Applicable Laws.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.

Grant of Options. The Company hereby grants to Participant named in the Notice
of Grant (“Participant”) the number of options (the “Options”), as set forth in
the Notice of Grant, at the applicable exercise price per Share set forth in the
Notice of Grant (the “Exercise Price”), and effective as of the applicable Date
of Grant set forth in the Notice of Grant, subject to all of the terms and
conditions in this Agreement and the Plan, which are incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail. Notwithstanding the foregoing, in the event the Company
enters into a definitive agreement for a transaction that, if consummated, would
constitute a Change in Control, from and after public announcement of such
transaction, the Administrator may, in its sole discretion, accelerate the Date
of Grant of the Deferred Grant (as defined in the Notice of Grant).

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”) for a
U.S. taxpayer, each Option is intended to qualify as an ISO under Section 422 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”). However, if
either Option is intended to be an ISO, to the extent that such Option exceeds
the US$100,000 rule of Section 422(d) of the Code it will be treated as a
Nonstatutory Stock Option (“NSO”). Further, if for any reason the Options (or
portion thereof) will not qualify as an ISO, then, to the extent of such
nonqualification, such Options (or portion thereof) shall be regarded as a NSO
granted under the Plan. In no event will the Administrator, the Company or any
Parent or Subsidiary of the Company or any of their respective employees or
directors have any liability to Participant (or any other person) due to the
failure of the Options to qualify for any reason as ISOs.

 

2.

Vesting Schedule. Except as provided in Section 3 of this Agreement, the Options
awarded by this Agreement will vest in accordance with the applicable vesting
provisions set forth in the Notice of Grant. Shares scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 

3.

Administrator Discretion. The Administrator, in its sole discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Options at any time, subject to the terms of the Plan. If so
accelerated, such Options will be considered as having vested as of the date
specified by the Administrator.

 

4.

Exercise of Options.

 

  (a)

Right to Exercise. The Options may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

 

  (b)

Method of Exercise. The Options are exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the applicable Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice or other means of
exercise permitted by the Administrator will be completed by Participant and
delivered to the Company or its designee. Exercise of the applicable Option will
be accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any Tax-Related Items (as described in Section 6(a) of this
Agreement). The applicable Option will be deemed to be exercised upon receipt by
the Company or its designee of such fully executed Exercise Notice or other
means of exercise accompanied by the aggregate Exercise Price. Notwithstanding
the foregoing, no Exercised Shares shall be issued unless such exercise and
issuance complies with the requirements relating to the administration of stock
option plans and other applicable equity plans under U.S. state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted, and the
applicable laws of any foreign country or jurisdiction where stock grants or
other applicable equity grants are made under the Plan; assuming such
compliance, for income tax purposes the Exercised Shares



--------------------------------------------------------------------------------

  shall be considered transferred to Participant on the date the applicable
Option is exercised with respect to such Exercised Shares.

 

5.

Method of Payment. Payment of the aggregate Exercise Price will be by any of the
following, or a combination thereof, at the election of Participant:

 

  (a)

cash;

 

  (b)

consideration received by the Company under a formal cashless exercise program
adopted by the Company in connection with the Plan; or

 

  (c)

subject to the sole discretion of the Administrator, surrender of other shares
of Class A common stock of the Company which have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, or such other consideration and method of payment
for the issuance of Shares to the extent permitted by the Plan and Applicable
Law.

 

6.

Tax Obligations.

 

  (a)

Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”), is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Further, notwithstanding any contrary provision of this Agreement, no Shares
will be issued to Participant, unless and until satisfactory arrangements (as
determined by the Administrator) will have been made by Participant with respect
to the payment of any Tax-Related Items which the Company determines must be
withheld with respect to such Shares. In addition, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Options, including,
but not limited to, the grant, vesting or exercise of the Options, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Options to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result.

To the extent determined appropriate by the Company in its sole discretion, the
Company will have the right (but not the obligation) to satisfy any Tax-Related
Items by (i) withholding from Participant’s wages or other cash compensation
paid to Participant, (ii) reducing the number of Shares otherwise deliverable to
Participant by an amount of Shares with a fair market value equal to
Participant’s obligation for Tax-Related Items, (iii) withholding from proceeds
of the sale of Shares acquired at exercise of the Options either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization) without further consent, or
(iv) any other withholding method that may be approved by the Administrator.

 

  (b)

Notice of Disqualifying Disposition of ISO Shares. If the Options granted to
Participant herein are ISOs, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the applicable Date of Grant, or (ii) the date one
(1) year after the applicable date of exercise, Participant will immediately
notify the Company in writing of such disposition. Participant agrees that
Participant may be subject to income tax withholding by the Company and/or the
Employer on any compensation income recognized by Participant.

 

  (c)

Section 409A of the Code. For U.S. taxpayers, under Section 409A of the Code, an
option that is granted with a per share exercise price that is determined by the
U.S. Internal Revenue Service (the “IRS”) to be



--------------------------------------------------------------------------------

  less than the Fair Market Value of a share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) U.S. federal income tax, and
(iii) potential penalty and interest charges. The Discount Option may also
result in additional state income, penalty and interest charges to Participant.
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share Exercise Price of the Options equals or
exceeds the Fair Market Value of a Share on the Date of Grant in a later
examination. Participant agrees that if the IRS determines that the Options were
granted with a per Share Exercise Price that was less than the Fair Market Value
of a Share on the applicable Date of Grant, Participant will be solely
responsible for Participant’s costs related to such a determination.

 

7.

Nature of Grant. In accepting the Options, Participant acknowledges, understands
and agrees that:

 

  (a)

the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

 

  (b)

all decisions with respect to future options or other grants, if any, will be at
the sole discretion of the Company;

 

  (c)

Participant is voluntarily participating in the Plan;

 

  (d)

the Options and any Shares acquired under the Plan, and the income and value of
same, are not intended to replace any pension rights or compensation;

 

  (e)

the Options and any Shares acquired under the Plan, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

  (f)

the future value of the Shares underlying each Option is unknown,
indeterminable, and cannot be predicted with any certainty;

 

  (g)

if the underlying Shares do not increase in value, each applicable Option will
have no value;

 

  (h)

if Participant exercises the Options and acquires Shares, the value of such
Shares may increase or decrease in value, even below the applicable Exercise
Price;

 

  (i)

unless otherwise provided in the Plan or by the Company in its sole discretion,
the Options and the benefits evidenced by this Agreement do not create any
entitlement to have the Options or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock;

 

  (j)

unless otherwise agreed with the Company, the Options and the Shares underlying
the Options, and the income and value of same, are not granted as consideration
for, or in connection with, any services Participant may provide as a director
of a Subsidiary or affiliate of the Company; and

 

  (k)

the following provisions apply only if Participant is providing services outside
the U.S.:

 

  (i).

No claim or entitlement to compensation or damages shall arise from forfeiture
of the Options resulting from the termination of Participant as a Service
Provider (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment or service agreement, if any), and in
consideration of the grant of the Options to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, the Employer or any other Parent or Subsidiary, waives his or her
ability, if any, to bring any such claim, and



--------------------------------------------------------------------------------

  releases the Company, the Employer and any other Parent or Subsidiary from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim; and

 

  (ii).

Participant acknowledges and agrees that neither the Company, the Employer nor
any other Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the U.S. Dollar that may
affect the value of the Options or of any amounts due to Participant pursuant to
the exercise of the Options or the subsequent sale of any Shares acquired upon
exercise.

 

8.

Data Privacy.

 

  (a)

Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other option grant materials (“Data”) by and
among, as applicable, the Employer, the Company and any Parent or Subsidiary of
the Company for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

 

  (b)

Participant understands that the Company and the Employer may hold certain
personal data about Participant, including, but not limited to, Participant’s
name, home address and telephone number, email address, date of birth, social
insurance, passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any Shares or directorships held in the
Company, details of all options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan.

 

  (c)

Participant understands that Data may be transferred to such stock plan service
provider as may be selected by the Company from time to time (the “Designated
Broker”), which is assisting the Company with the implementation, administration
and management of the Plan. Participant understands that the recipients of Data
may be located in the United States or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of Data by contacting his or her
local human resources representative.

 

  (d)

Participant authorizes the Company, the Designated Broker and any possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purposes of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative.
Furthermore, Participant understands that the transfer of Data to such
recipients is necessary to facilitate Participant’s participation in the Plan.

 

  (e)

Further, Participant understands that he or she is providing the consents herein
on a purely voluntary basis. If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing Participant’s consent is that the Company would not be able to
grant Participant options or other equity awards or administer or maintain such
awards. Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.



--------------------------------------------------------------------------------

9.

Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued or such Shares shall
have otherwise been registered in the Participant’s name, and, whether or not
certificated, recorded on the records of the Company or its transfer agents or
registrars, and delivered to Participant (which may be delivered by electronic
means pursuant to Section 16 below). After such issuance/registration,
recordation and delivery, Participant will have all the rights of a stockholder
of the Company with respect to voting such Shares and the receipt of dividends
and distributions on such Shares.

 

10.

No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF EACH OPTION PURSUANT TO THE APPLICABLE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY OR
THE EMPLOYER, AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTIONS
OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULES SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY OR THE EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP
AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

11.

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Altair Engineering Inc., 1820
East Big Beaver Road, Troy, MI, 48083, USA or at such other address as the
Company may hereafter designate in writing.

 

12.

Non-Transferability of Options. The Options may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.

 

13.

Binding Agreement. Subject to the limitation on the transferability of the
Options contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

14.

Additional Conditions to Issuance of Shares. If at any time the Company shall
determine, in its sole discretion, that the listing, registration,
qualification, rule compliance, consent or approval of the Shares upon any
securities exchange or under any state, federal or foreign law, the tax code and
related regulations or the consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the purchase by, or
issuance of Shares to, Participant (or his or her estate) hereunder, such
purchase or issuance will not occur unless and until such listing, registration,
qualification, rule compliance, consent or approval shall have been completed,
effected or obtained free of any conditions not acceptable to the Company. The
Company has sole discretion in its efforts to meet the requirements of any such
state, federal or foreign law or securities exchange and to obtain any such
consent or approval of any such governmental authority or securities exchange.
Assuming such compliance, for purposes of the Tax-Related Items, the Exercised
Shares will be considered transferred to Participant on the date each Option is
exercised with respect to such Exercised Shares.

 

15.

Administrator Authority. The Administrator will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to each Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

 

16.

Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to options awarded under the Plan or
future options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-



--------------------------------------------------------------------------------

  line or electronic system established and maintained by the Company or a third
party designated by the Company.

 

17.

Other Plans. No amounts of income received by Participant pursuant to this
Agreement shall be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company or its Affiliates, unless otherwise expressly provided in such plan.

 

18.

Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

19.

Agreement Severable. In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

 

20.

No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

 

21.

Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable for any legal or administrative reasons, in its sole discretion and
without the consent of Participant, including but not limited to compliance with
Section 409A of the Code.

 

22.

Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature, is established
voluntarily by the Company and may be amended, altered, suspended or terminated
by the Company at any time as provided in the Plan.

 

23.

Governing Law and Venue. This Agreement will be governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Options or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Michigan, and agree that such litigation will be
conducted in the state courts of Detroit, Michigan, or the federal courts for
the United States for the Eastern District of Michigan, where the Award of
Options is made and/or to be performed, and in no other courts.

 

24.

Language. If Participant has received this Agreement, or any other document
related to the Options and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

 

25.

Insider Trading Restrictions and Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell the Shares or rights to the Shares under the Plan
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant acknowledges that it is Participant’s responsibility
to comply with any applicable restrictions, and that Participant should speak to
his or her personal advisor on this matter.

 

26.

Foreign Asset and Account Reporting. Participant’s country may have certain
exchange control and/or foreign asset/account reporting requirements which may
affect Participant’s ability to acquire or hold Shares under the



--------------------------------------------------------------------------------

  Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds resulting from the sale of Shares) in a
brokerage or bank account outside of Participant’s country. Participant may be
required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. Participant acknowledges that it is his or
her responsibility to comply with any applicable regulations, and that
Participant should speak to his or her personal advisor on this matter.

 

27.

Non-US Country-Specific Terms and Conditions. Notwithstanding any provisions in
this Agreement, if Participant resides outside the United States or relocates to
a country other than the United States, the Options shall be subject to such
Non-US Country-Specific Terms and Conditions as the Company shall communicate to
Participant from time to time to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Any such Non-US Country-Specific Terms and Conditions
will constitute part of this Agreement. Without limitation of the foregoing, the
grant of the Deferred Options shall be subject to compliance with all Applicable
Laws and the terms of the Deferred Options may be modified to the extent
necessary to comply with Applicable Laws.

 

28.

Waiver. Participant acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Participant or
any other participant.

 

29.

Recoupment. In the event the Company restates its financial statements due to
material noncompliance with any financial reporting requirements under
applicable securities laws, any shares issued pursuant to this Agreement for or
in respect of the year that is restated, or the prior three years, may be
recovered to the extent the shares issued exceed the number that would have been
issued based on the restatement. In addition and without limitation of the
foregoing, any amounts paid hereunder shall be subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company or as is otherwise required by applicable law or stock exchange listing
conditions.

 

30.

Investment Purpose. The Participant represents and warrants that unless the
Shares are registered under the Securities Act, any and all Shares acquired by
the Participant under this Agreement will be acquired for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares within the meaning of the Securities Act. The Participant agrees
not to sell, transfer or otherwise dispose of such Shares unless they are either
(1) registered under the Securities Act and all applicable state securities
laws, or (2) exempt from such registration in the opinion of Company counsel.



--------------------------------------------------------------------------------

EXHIBIT B

ALTAIR ENGINEERING INC.

2017 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Altair Engineering Inc.

1820 E. Big Beaver Road

Troy, Michigan 48083

USA

Attention: Stock Administration

1. Exercise of Option. Effective as of today,                         , the
undersigned (“Purchaser”) hereby elects to purchase                         
shares (the “Shares”) of the Common Stock of Altair Engineering Inc. (the
“Company”) granted to the undersigned on                          under and
pursuant to its 2017 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement dated                          (including any exhibits and terms and
conditions thereto, the “Agreement”). The total purchase price for the Shares
will be $                         ($                        /share), as required
by the Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company, or otherwise
makes adequate arrangements satisfactory to the Company, the full purchase price
of the Shares and any Tax-Related Items (as defined in the Agreement) to be paid
in connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, and has read and understands the Plan and the Agreement, and agrees to
abide by and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

6. Stock Certificate Information. The Shares shall be registered in the
Purchaser’s name only.

7. Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to Purchaser’s interest except by means of a writing signed
by the Company and Purchaser. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of Delaware.



--------------------------------------------------------------------------------

  Submitted by:       Accepted by:   PURCHASER       ALTAIR ENGINEERING INC.  
                  Signature       By                     Print Name       Its  
                   Date Received